            Case 1:18-cv-02207-KPF Document 110 Filed 05/26/20 Page 1 of 2

                     Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                  Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                                                May 22, 2020

VIA ECF AND EMAIL


                                                                        MEMO ENDORSED
Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:         Ruiz Ortega et al v. Ambrosia Bakery Café Inc. et al
                                          Case No. 18-cv-2207 (KPF)

Dear Judge Failla,

          Plaintiffs write to formally advise the Court that Defendant Nicholas Glendis has signed

the settlement agreement in this action. Accordingly, Plaintiffs and Glendis respectfully request

that the Court approve the agreement as fair and reasonable, as the Court already has done with

regard to the same agreement for other Defendants (Dkt. No. 96), and dismiss the action as against

Glendis.

          Plaintiffs also write to advise that they do intend to continue to pursue the action against

George Tzikas. We note that this is the opposite of our previous statement that we intended not to

pursue the action against Tzikas if Glendis signed the settlement agreement. However, because

the defendants who have signed the settlement agreement have unexpectedly defaulted and not

paid the full settlement amounts to date, Plaintiffs do now intend to continue to pursue the action

against Tzikas.

          We thank the Court for its attention to this matter.



                                                         Respectfully submitted,


                                                          /s/ Joshua S. Androphy
                                                          Joshua S. Androphy, Esq.
                                                          Attorney for Plaintiffs
           Case 1:18-cv-02207-KPF Document 110 Filed 05/26/20 Page 2 of 2
The Court is in receipt of Plaintiffs' update regarding this action. Given
that Defendant Glendis has executed the settlement agreement, the Court
reiterates its prior finding that the settlement is fair and reasonable and
ORDERS that Defendant Glendis be dismissed from this suit.

As for Defendant Tzikas, the Court ORDERS the remaining parties to appear
for a phone conference on June 17, 2020, at 10:00 a.m. to discuss the next
steps in this litigation. The Court further ORDERS that Plaintiffs serve
a copy of this Order on Defendant Tzikas by the email address they have
for that Defendant.

Dated:    May 26, 2020                     SO ORDERED.
          New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
